Citation Nr: 1505815	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  08-31 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 1969.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Indianapolis, Indiana Department of Veterans Affairs Regional Office (RO).  

A July 2012 Board decision denied service connection for prostate cancer, to include as due to exposure to herbicides.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims. In an October 2013 memorandum decision, the Court vacated the Board's July 2012 denial and remanded the case to the Board for action consistent with the memorandum decision.  The Board remanded the claim in April 2014 for additional development and it has now returned to the Board for adjudication.

When this claim was previously before the Board, the issue of entitlement to service connection for a back disability was also on appeal.  However, a September 2014 RO rating decision granted service connection for a back disability and that represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer on appeal.


FINDING OF FACT

The Veteran does not have a diagnosis of prostate cancer. 


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to include as secondary to exposure to herbicides hypertrophy, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement also applies to the effective date and rating elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in April 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's available service medical records are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations in relation to the claim on appeal.

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is unaware of any outstanding evidence.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may also be established for certain chronic diseases, such as malignant tumors, manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of that disease during service, if they manifest to a compensable degree any time after service. 38 C.F.R. § 3.307(a)(6) (2014).  Prostate cancer is included on the list of diseases covered by that presumption and accordingly 38 C.F.R. § 3.307(a)(6) may apply to this case.  38 C.F.R. § 3.309(e) (2014).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he is entitled to service connection for prostate cancer, secondary to exposure to herbicides while on active service.  The Board notes that the Veteran's service personnel records confirm that he served in the Republic of Vietnam, and therefore, exposure to herbicides during that service is presumed.  

A review of the Veteran's service medical records is silent for any complaints or treatment related to a diagnosis of prostate cancer. 

VA and private treatment records associated with the claims file show that the Veteran has been noted to have elevated prostate specific antigen (PSA) levels on numerous occasions.  These records also show that the Veteran underwent a prostate biopsy to rule out prostate cancer.  The prostate biopsy was negative and a diagnosis of prostate cancer was not made.  

At a June 2014 VA examination, the Veteran's history of elevated PSA was noted.  However, there was no diagnosis of prostate cancer.  The examiner noted that an October 2013 biopsy revealed benign prostate tissue, atypical small acinar proliferation (ASAP), and basal cell hyperplasia.  The examiner explained that ASAP was suspicious of malignancy, but not a diagnosis of carcinoma, and that basal cell hyperplasia is a basal cell proliferation with no malignant potential.  

While the Veteran might sincerely believe that he has prostate cancer that is related to active service and lay persons are competent to provide opinions on some medical issues, in this case the question of whether the Veteran has a medical diagnosis of prostate cancer falls outside the realm of common knowledge of a lay person and is an issue requiring medical expertise.  While the Veteran is competent to relate a general history of elevated PSA results, he is not competent to diagnose a disability based on those symptoms.  Therefore, the Veteran is not competent to provide a diagnosis or a medical opinion with respect to the issue of entitlement to service connection for prostate cancer.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the Veteran does not have a diagnosis of prostate cancer, service connection for prostate cancer is not warranted.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence during or contemporary to the pendency of this claim does not show that it is at least as likely as not that the Veteran has prostate cancer for which service connection could be granted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for prostate cancer, to include as due to exposure to herbicides, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, is denied



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


